 



EXHIBIT 10.29
GUARANTY AGREEMENT
     THIS GUARANTY AGREEMENT executed as of this 1st day of September, 2002, by
and among William L. Bates, Gregg D. Scheller and Kurt W. Gampp, Jr., each an
individual residing in the State of Missouri (the “Individual Guarantors” and
Synergetics, Inc., a Missouri corporation (the “Corporate Guarantor” and,
together with the Individual Guarantors, the “Guarantors”) and The Industrial
Development Authority of St. Charles County, Missouri, a public corporation of
the State of Missouri (the “Issuer”).
     FOR VALUE RECEIVED, and in consideration of any loans, advances, payments,
extensions of credit and financial accommodations heretofore or hereafter made,
granted or extended by Issuer or which the Issuer has or will become obligated
to make, grant or extend, to or for the account of Synergetics Development
Company, L.L.C., a Missouri limited liability company (the “Obligor”), and in
consideration of any obligations heretofore or hereafter incurred by Obligor to
the Issuer, the Guarantors hereby absolutely and unconditionally, jointly and
severally, guarantee to the Issuer the prompt and complete payment when due in
accordance with its terms (whether by reason of demand, acceleration or
otherwise) of any and all indebtedness (principal, interest, fees and other
amounts) and other obligations for the payment of money, evidenced by notes,
bonds or other negotiable or non-negotiable instruments, or in any manner
whatsoever, now or hereafter existing, of the Obligor to the Issuer
(collectively, the “Indebtedness”). In addition, the Guarantors shall and agree
to be jointly and severally liable to the Issuer for all costs and expenses
incurred by the Issuer in attempting or effecting collection hereunder (whether
or not litigation shall be commenced in aid thereof) and in connection with
representation of the Issuer in connection with bankruptcy or insolvency
proceedings, including without limitation reasonable attorneys’ fees and
expenses.
     TO SECURE THE ISSUER HEREUNDER, the Guarantors each give to the Issuer a
general lien and right of set-off upon and to every present and future deposit
account with UMB Bank, N.A., as trustee (the “Trustee”) under that certain
Indenture of Trust dated as of September 1, 2002 by and between the Issuer and
the Trustee for the holders of any bonds issued by the Issuer pursuant to said
Indenture of Trust and pledges to the Issuer all moneys, notes, bonds, stocks
and other securities of every kind, as well as any other property, now or
hereafter delivered to or in the possession of the Trustee, with full power in
the Trustee in the event of default hereunder to credit and apply on said
Indebtedness any such moneys on deposit and to sell such securities and other
property at public or private sale or through any exchange or broker’s board and
to credit and apply the net proceeds thereof on said Indebtedness.
     Notice of the acceptance of this Guaranty, and of the incurring of any
Indebtedness hereby guaranteed, and presentment, demand for payment, notice of
dishonor, protest and notice of protest, and of default by Obligor, are waived
by the Guarantors who agree: (i) that the obligation of the Guarantors hereunder
is primary and may be enforced directly against any Guarantor independently of
and without proceeding against the Obligor or any other Guarantor or Guarantors
or foreclosing any collateral pledged to the Issuer; (ii) that the Issuer in its
sole and absolute discretion may extend the time of payment, and renew or change
the manner, place, time and terms of payment of and make any other changes with
respect to any or all of said Indebtedness; (iii) that the Issuer may in its
sole and absolute discretion sell, exchange, release, surrender and otherwise
deal with all or any of the collateral pledged to the Issuer by the Obligor or
any other person to secure any or all of said Indebtedness; (iv) that the Issuer
may in its sole and absolute discretion release and otherwise deal with any
other Guarantor or Guarantors; and (v) that the Issuer may exercise or refrain
from exercising any rights against the Obligor or any Guarantor or Guarantors or
otherwise act or refrain from acting, and may settle or compromise any or all of
said Indebtedness with the Obligor; all without releasing the Guarantors.
     The Guarantors hereby waive any and all rights of subrogation,
reimbursement, contribution and indemnity whatsoever with respect to the Obligor
and shall have no right of recourse to or with respect to any assets or property
of the Obligor or to any collateral owned by the Obligor for the Indebtedness of
the Obligor guaranteed hereby regardless of whether said Indebtedness shall have
been paid in full. The

 



--------------------------------------------------------------------------------



 



Guarantors shall have no right of subrogation, reimbursement, contribution or
indemnity whatsoever and no right of recourse to or with respect to any assets
or property of any guarantor or guarantors or to any collateral not owned by the
Obligor for the Indebtedness of the Obligor guaranteed hereby unless and until
all of said Indebtedness shall have been paid in full. Except as otherwise
provided herein with respect to the Individual Guarantors, nothing shall
discharge or satisfy the liability of the Guarantors hereunder except the full
performance and payment of all of said Indebtedness and all obligations of the
Guarantors hereunder.
     The Issuer’s books and records showing the account between the Issuer and
the Obligor shall be admissible in evidence in any action or proceeding and
shall constitute prima facie proof of the items therein set forth.
     No invalidity, irregularity or unenforceability of all or any part of the
Indebtedness hereby guaranteed or of any collateral or any other guarantees
therefor shall affect, impair or be a defense to this Guaranty. The liability of
the Guarantors hereunder shall in no way be affected or impaired by any
acceptance by the Issuer of any collateral for or other guarantees of any of
said Indebtedness guaranteed hereby, or by any failure, neglect or omission on
the part of the Issuer to realize upon or protect any of said Indebtedness or
any collateral therefor or guarantees thereof. No act of commission or omission
of any kind by the Issuer (including without limitation any act or omission
which impairs, reduces the value of, releases or fails to perfect a lien upon,
any collateral for or guarantee of any Indebtedness guaranteed hereby) shall
affect or impair the obligations of the Guarantors hereunder in any manner.
     If claim is ever made on the Issuer for repayment or recovery of any amount
or amounts received by the Issuer in payment or on account of any of the
Indebtedness of the Obligor guaranteed hereby and the Issuer repays all or part
of said amount by reason of (a) any judgment, decree or order of any court or
administrative body having jurisdiction over the Issuer or any of its property
or (b) any settlement or compromise of any such claim effected by the Issuer
with any such claimant (including without limitation the Obligor), then and in
such event the Guarantors agree that any such judgment, decree, order,
settlement or compromise shall be binding on the Guarantors, notwithstanding any
cancellation of any note or other instrument or agreement evidencing such
Indebtedness of the Obligor, and the Guarantors shall be and remain jointly and
severally liable to the Issuer hereunder for the amount so repaid or recovered
to the same extent as if such amount had never originally been received by the
Issuer. This Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Indebtedness is rescinded
or must otherwise be returned by the Issuer upon the insolvency, bankruptcy or
reorganization of the Obligor or otherwise, all as though such payment had not
been made.
     No delay by the Issuer in exercising any of its options, powers or rights
or partial or single exercise thereof shall constitute a waiver thereof. No
waiver of any of rights of the Issuer hereunder and no modification or amendment
of this Guaranty shall be deemed to be made by the Issuer unless the same shall
be in writing, duly signed on behalf of the Issuer, and each such waiver (if
any) shall apply only with respect to the specific instance involved and shall
in no way impair the rights of the Issuer or the obligations of the Guarantors
to the Issuer in any other respect at any other time. In case any one or more of
the provisions hereof should be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
hereof shall not be affected or impaired thereby.
     The Guarantors covenant and agree to deliver to the Trustee such financial
statements and other financial information regarding the Guarantors as Trustee
may from time to time reasonably request.
     This Guaranty is a continuing guaranty which shall remain in full force and
effect and shall terminate, with respect to the Individual Guarantors, upon the
earlier of (a) the issuance of an occupancy permit for the Project (as defined
in the Indenture) and the date on which Synergetics, Inc. takes possession of
the Project, or (b) all Indebtedness shall have been paid in full and the
termination of the Issuer’s obligation to lend funds or grant other financial
accommodations to the Obligor. The death of an Individual

-2-



--------------------------------------------------------------------------------



 



Guarantor shall not effect a termination of this Guaranty. With respect to the
Corporate Guarantor, this Guaranty is a continuing guaranty which shall remain
in full force and effect and shall not be terminable so long as either (i) any
Indebtedness shall remain in force and effect or (ii) the Issuer shall have any
commitment to lend funds or grant other financial accommodations to Obligor.
     This Guaranty shall be understood to be for the benefit of the Issuer and
for such other person or persons as may from time to time become or be the
holder or owner of any of the Indebtedness or any interest therein and this
Guaranty shall be transferable to the same extent and with the same force and
effect as any such Indebtedness may be transferable. This Guaranty cannot be
changed or terminated orally, shall be governed by and construed in accordance
with the laws of the State of Missouri, shall be binding on the heirs,
executors, administrators, personal representatives, successors and assigns of
the Guarantors and shall inure to the benefit of the successors and assigns of
the Issuer. The Guarantors irrevocably agree that, subject to the Issuer’s sole
and absolute election, all actions or proceedings in any way, manner or respect
arising out of or from or related to this Guaranty shall be litigated only in
courts having situs within St. Charles County, State of Missouri. The Guarantor
hereby consent and submit to the jurisdiction of any local, state or federal
court within said county and state. THE GUARANTORS HEREBY WAIVE ANY RIGHT TO
TRIAL BY JURY OF ANY LITIGATION BROUGHT IN ACCORDANCE WITH THIS SECTION.
     Dated in St. Charles, Missouri as of this first day of September, 2002.

                  /s/ William L. Bates       Name:   Printed William L. Bates   
       

                  /s/ Gregg D. Scheller       Name:   Printed Gregg D. Scheller 
         

                  /s/ Kurt W. Gampp, Jr.       Name:   Printed Kurt W. Gampp,
Jr.           

     
Attest:
[SEAL]


/s/
  SYNERGETICS, INC.
 
 
 
By /s/ Kurt W. Gampp
 
   
Its (Assistant) Secretary
  Title: (Vice) President

-3-